2015 UT App 110



               THE UTAH COURT OF APPEALS

   STATE OF UTAH, IN THE INTEREST OF A.C.M., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.


                             S.C.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                      Per Curiam Decision
                        No. 20150127-CA
                       Filed April 30, 2015

      Third District Juvenile Court, Salt Lake Department
              The Honorable Charles D. Behrens
                          No. 1097546

             Jordan Putnam, Attorney for Appellant
         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee
                Martha Pierce, Guardian ad Litem

     Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH,
                      and JOHN A. PEARCE.

PER CURIAM:

¶1      S.C. (Mother) appeals the termination of her parental
rights in her infant daughter, A.C.M. We affirm.

¶2     A juvenile court’s findings of fact will not be overturned
unless they are clearly erroneous. In re E.R., 2001 UT App 66,
¶ 11, 21 P.3d 680. A finding of fact is clearly erroneous only
when, in light of the evidence supporting the finding, it is
against the clear weight of the evidence. Id. In reviewing a
juvenile court’s order, this court “will not disturb the juvenile
                          In re A.C.M.


court’s findings and conclusions unless the evidence clearly
preponderates against the findings as made or the court has
abused its discretion.” In re R.A.J., 1999 UT App 329, ¶ 6, 991
P.2d 1118. “When a foundation for the [juvenile] court’s decision
exists in the evidence, an appellate court may not engage in a
reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12, 171
P.3d 435.

¶3     Mother first asserts that the evidence was insufficient to
support the juvenile court’s finding of grounds for termination
of her parental rights. The juvenile court found multiple grounds
for termination under Utah Code section 78A-6-507. A finding of
any single ground is sufficient to support termination of parental
rights. Utah Code Ann. § 78A-6-507(1) (LexisNexis Supp. 2014)
(providing that the juvenile court may terminate parental rights
“if the court finds any one of the [enumerated]” grounds for
termination). Here, there was sufficient evidence to support the
juvenile court’s finding of grounds for termination.

¶4     The evidence established that Mother had used
methamphetamine regularly during her pregnancy. A.C.M. was
born with methamphetamine in her system and experienced
withdrawal symptoms in her first days. A.C.M. was removed
from Mother at birth due to the exposure to drugs. Mother also
continued to use drugs during the course of this case, often
testing positive until she stopped participating in drug testing
entirely. Although inpatient treatment was recommended,
Mother did not enter treatment. At trial, Mother minimized her
drug use and testified that she was not interested in getting
treatment. The evidence of her longtime and continued use of
drugs supported the juvenile court’s finding that she was an
unfit parent and that she had failed to remedy the circumstances
leading to A.C.M.’s removal. See id. § 78A-6-507(1)(c), (d).

¶5    Mother also asserts that there was insufficient evidence to
support the juvenile court’s finding that termination of her
parental rights was in A.C.M.’s best interests. Evidence of



20150127-CA                     2              2015 UT App 110
                           In re A.C.M.


unfitness may be probative of the best interests of a child in
addition to the grounds for termination. In re J.D., 2011 UT App
184, ¶ 12, 257 P.3d 1062. The best interests analysis also includes
consideration of the impact of the termination on the child. Id.
The evidence here was sufficient to support the juvenile court’s
finding that termination of Mother’s parental rights was in
A.C.M.’s best interests.

¶6     As noted, Mother’s drug use was ongoing, making it
unsafe for A.C.M. to be with Mother. Also, because A.C.M. was
removed from Mother at birth due to the drug use, Mother has
not formed a substantial parent—child relationship with A.C.M.
Mother has never had custody of A.C.M. Her contact has been
limited primarily to weekly visitation. A.C.M. knows Mother but
not as a primary caretaker.

¶7     On the other hand, A.C.M. has been in a stable foster
home for most of her life and is integrated into that family. The
family has provided for her physical and emotional needs. The
foster parents would adopt A.C.M. if she became available for
adoption. Accordingly, the impact of termination of Mother’s
parental rights on A.C.M. would be to free her legally to become
a permanent member of the family she knows.

¶8     Finally, Mother asserts that the evidence was insufficient
to support the juvenile court’s finding that the Division of Child
and Family Services (DCFS) provided reasonable reunification
services to Mother. The juvenile court has broad discretion in
determining whether DCFS has made reasonable efforts at
reunification. In re A.C., 2004 UT App 255, ¶ 12, 97 P.3d 706.
“DCFS [complies] with its statutory obligation to make
reasonable efforts toward reunification if it makes a fair and
serious attempt to reunify a parent with a child.” Id. ¶ 14. One of
the considerations in determining whether reasonable efforts
were made is whether the services offered were properly
tailored to remedy the specific problems that led to the child’s
removal. Id. ¶ 12. Although DCFS offers services and may make



20150127-CA                     3               2015 UT App 110
                           In re A.C.M.


efforts to support parents in performing a service plan, it is
ultimately a parent’s responsibility to ensure the completion of a
service plan. Id. ¶ 17.

¶9     Mother was provided a service plan that included
submitting to drug testing, obtaining a drug assessment, and
participating in drug treatment if recommended. DCFS assisted
in getting funding so Mother could get the recommended
residential drug treatment. The case worker regularly
communicated with Mother to answer questions and remind her
of plan requirements. The service plan appeared tailored to
address Mother’s drug issues, and resources were provided to
Mother for her benefit if she chose to use them. The juvenile
court also extended services to give Mother another chance to
participate in treatment during the case. Mother did not take
advantage of the services, however, and did not complete any
part of her service plan. The juvenile court did not err in finding
that DCFS made reasonable efforts to provide Mother with
reunification services.

¶10 In sum, the evidence was sufficient to support the juvenile
court’s termination of Mother’s parental rights. Affirmed.




20150127-CA                     4               2015 UT App 110